DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022  has been entered.

Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/07/2022, the amendment/reconsideration has been considered. Claims 1, 2, 11, 12, 21 and 22 have been amended, and claims 31-33 are newly added. Claims 1-25 and 31-33 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments, see remarks, filed on 03/07/2022, with respect to the amended claims have been fully considered and are persuasive.  The rejections of originally presented claims has been withdrawn. 

Allowable Subject Matter
Claims 1-25 and 31-33 are allowed over cited references.

Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 03/07/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ozcan et al. (Pub. No.: US 2020/0146130 A1), is one of the most pertinent art in the field of invention and discloses, Internet of Things ( loT) provides opportunities for (smart) devices to be connected. The number of devices that communicate with each other will therefore increase. In order to reduce power consumption, such devices will often not be active all the time, but stay in a standby mode most of the time. In this standby mode, the receivers of the loT devices are normally still listening to signals and become active after being triggered by a signal.
	Chieh et al. (Pub. No.: US 20200336878 A1) is one of the most pertinent art in the field of invention and discloses, a Bluetooth Low Energy (BLE) scanner in a gateway device being configured to listen for an loT sensor/actuator/device with reduced power consumption comprising: dividing a BLE scan cycle into 64 equal time blocks so that a scan window has a scan interval lasting 160 ms; shifting a BLE scan window by one time block for each scan cycle to listen for any BLE sensor that is within range and is cyclically advertising; and repeating the scan window shifting and listening processes until a scan window time block substantially or effectively coincides with a time block that a BLE sensor is advertising, and in response establish a BLE connection between the BLE sensor and the BLE scanner, thereby turning on the BLE scanner during these connected time blocks to conserve battery power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Tauqir Hussain/Primary Examiner, Art Unit 2446